Citation Nr: 1221728	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  04-40 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), attention deficit hyperactivity disorder (ADHD); depression, and bipolar disorder.

2.  Entitlement to a rating in excess of 10 percent for generalized arthralgia (initially claimed as joint pain and considered as a Gulf War undiagnosed illness). 

3.  Entitlement to a rating in excess of 10 percent for muscle pain (also considered as a Gulf War undiagnosed illness). 

4.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had many years of service in the Army National Guard (ARNG) between May 1987 and February 1993, including verified periods of active duty for training (ACDUTRA) from May 1987 to July 1987 and from June 1988 to August 1988.  He also had a period of active duty from December 1990 to May 1991, which included service in the Southwest Asia Theater of Operations from January 1991 to April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for an acquired psychiatric disorder.  The Veteran filed a timely substantive appeal and thereafter testified at an August 2005 Travel Board hearing before the undersigned Veterans Law Judge.  The Board then remanded the Veteran's psychiatric claim in May 2006, March 2010, and November 2011.

The Board recognizes that, at the time of the initial rating action, the Veteran's psychiatric claim was limited to posttraumatic stress disorder (PTSD).  However, the record reflects that he has also been treated for other mental health conditions, including ADHD, major depression, and bipolar disorder.  The Veteran has not filed separate claims for any of these conditions.  Nevertheless, under current VA law, a claim for service connection for one psychiatric disorder effectively encompasses claims for all mental health diagnoses raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Moreover, when determining the scope of an appeal, the Board has an obligation to broadly construe the appellant's description of the underlying claim, the symptoms he or she describes, and the information he or she submits in support of that claim.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Accordingly, the Board finds that the Veteran's psychiatric claim is most appropriately characterized as reflected on the title page.

Additionally, the Board acknowledges that, following the most recent adjudication of the Veteran's psychiatric claim - in an August 2011 supplemental statement of the case - additional argument and clinical records were added to the claims folder.  This additional evidence is pertinent to the Veteran's claim and is neither duplicative nor cumulative of the other evidence of record.  Significantly, however, this new evidence was not submitted with a waiver of RO review and there is no indication that it has yet been considered by the agency of original jurisdiction.  Nevertheless, as the Veteran's psychiatric claim is now being remanded for the reasons set forth below, he will have an opportunity for the RO to review this evidence in the first instance.

Next, the Board observes that, in addition to contesting the denial of his psychiatric claim, the Veteran has submitted a notice of disagreement with the RO's April 2012 decision, which continued his 10 percent ratings for arthralgia and muscle pain.  The Board acknowledges that a copy of this recent decision has not yet been associated with the paper claims folder.  Nevertheless, an electronic version has been added to the Veteran's Virtual VA file.  As such, the April 2012 decision is considered part of the constructive record under current VA guidelines.  See December 16, 2011 Special Counsel to the Principal Deputy Vice Chairman Virtual VA email guidance; see also VBA Fast Letter 11-28 (outlining revised procedures related to printing electronic records).  Moreover, for the reasons detailed below, the two increased rating claims addressed in this recent decision are effectively on appeal, but only for the limited purpose of remanding for a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

As a final introductory matter, the Board observes that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is now included as a fourth issue in this appeal.  That is because the Veteran, after submitting his increased rating claims for arthralgia and muscle pain, indicated in an October 2011 written statement that he had not worked for four years due to complications arising from these service-connected disabilities.  As such, the Board finds that the Veteran has effectively raised a claim of entitlement to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a Veteran submits evidence of a disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the issue of entitlement to TDIU is raised).  The Board recognizes that this implicit TDIU claim has not yet been adjudicated in the first instance.  Nevertheless, under current VA law, when a TDIU claim is raised in connection with a request for increased compensation for a service-connected disability, the Board assumes jurisdiction over the TDIU issue because it is part and parcel of the higher rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  Therefore, as the Veteran in this case has raised his TDIU claim while seeking higher ratings for his service-connected arthralgia and muscle pain, all three issues fall within the Board's purview, notwithstanding the lack of prior TDIU adjudication by the agency of original jurisdiction.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay in this long-pending appeal.  Nevertheless, further development is needed to ensure substantial compliance with the Board's prior remand directives and to otherwise afford the Veteran adequate due process in support of his claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

With respect to the first issue on appeal, the Veteran contends that he suffers from multiple psychiatric disorders, including PTSD, which are attributable to a series of stressors incurred during his periods of qualifying active service.  

In this case, the Board has already made several attempts to obtain an adequate medical opinion in connection with the Veteran's psychiatric claim.  The first such attempt occurred in May 2006, when the Board remanded the Veteran's claim for a VA examination to ascertain whether he met the criteria for PTSD under the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  In that initial remand, the Board also directed the examining VA clinician to comment as to whether any current PTSD diagnosis was predicated on the stressors that the Veteran had allegedly incurred during his period of qualifying active service in the Persian Gulf.  These alleged in-service stressors included subduing a "berserk" soldier and being exposed to Sarin gas and other chemical weapons agents during the first Gulf War.

Pursuant to the above remand, the Veteran was afforded a May 2009 VA examination in which he reported a history of combat exposure, but denied any current symptoms consistent with PTSD.  Consequently, the examining VA clinician did not diagnose that particular disorder.  Nevertheless, the examiner determined that the Veteran did meet the DSM-IV criteria for adult attention deficit hyperactivity disorder (ADHD); depression, not otherwise specified; and marijuana dependence, in full remission.  Significantly, however, the May 2009 examiner did not comment on whether any of these current psychiatric disorders had been caused or aggravated by the Veteran's reported combat stressors, or by any other aspect of his qualifying active service.  In light of these omissions, the Board determined that the May 2009 VA examination was inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Consequently, the Board issued a second remand, requesting that the Veteran undergo a follow-up VA examination to address whether any current psychiatric disorder, including PTSD, had been incurred or permanently worsened during one or more periods of qualifying active service.  

The requested follow-up examination yielded an essentially positive nexus opinion with respect to the Veteran's predominant psychiatric disability (now diagnosed as bipolar disorder).  Specifically, the examining VA clinician - the same psychologist who had conducted the prior examination - opined that it was more likely than not that the Veteran's bipolar disorder had first manifested in 1992, when he was activated in support of rescue operations following Hurricane Andrew.  Significantly, however, the examiner declined to provide any rationale in support of his opinion, apart from noting that it was based on the Veteran's own reported history.  See Sklar v. Brown, 5 Vet. App. 140, 145 (1993) (noting that the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion).

The Board recognizes that, under current VA law, a clinician's reliance on a Veteran's self-reported history does not necessarily diminish the value of an otherwise probative medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (post-service medical opinion relying solely on lay history provided by claimant constitutes a competent medical opinion).  On the contrary, such reliance may be well-founded if the underlying lay evidence is both competent and credible.  See Layno v. Brown, 6 Vet. App. 465 (1994); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  Moreover, the Board acknowledges that, in this case, the Veteran was certainly competent to offer an account of the onset of his mood swings and other bipolar symptoms, which were capable of lay observation.  Layno, supra.  Nevertheless, the Board has found reason to question the credibility of the Veteran's account in light of its inconsistency with other pertinent evidence of record.  Caluza, supra.  Specifically, the Veteran's attempts to link his bipolar disorder to a period of ACDUTRA following Hurricane Andrew have been belied by the fact that he had no such verified service during this period.  Indeed, the Veteran's service personnel records, which have been associated with his claims folder, make no mention of any ACDUTRA during, or immediately before or after, the 1992 hurricane.  As such, the Board has determined that the Veteran's assertions of bipolar disorder, manifesting in the wake of this natural disaster, are of diminished probative value.  Similarly, the Board has found that, to the extent the October 2010 VA examiner relied on these unsubstantiated lay assertions, his opinion, while favorable to the Veteran's claim, is also of reduced evidentiary weight.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (noting that an inaccurate factual premise negates the probative value of a physician's opinion); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  

The deficiencies in the October 2010 VA examiner's report and addendum opinion led the Board to issue a third remand in an effort to clarify the nature and etiology of the Veteran's mental health problems.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this third remand, dated in November 2011, the Board directed the agency of original jurisdiction (AOJ) to schedule a VA examination with a clinician who had not previously examined the Veteran in order to determine whether he met the diagnostic criteria for PTSD, bipolar disorder, or any other psychiatric disability.  Additionally, the Board requested that the examining clinician review and reconcile the pertinent evidence of record, including the conflicting findings of the prior VA examiner.  The Board further directed that the new VA examiner render an opinion that specifically addressed whether any current acquired psychiatric disorder was causally related to any aspect of the Veteran's qualifying active service, including the alleged stressors upon which his initial PTSD claim had been predicated.

Notwithstanding the Board's express requests, it does not appear that the Veteran has yet been afforded another VA examination in support of his psychiatric claim.  Nor does it appear that this claim has been readjudicated since the August 2011 supplemental statement of the case (SSOC).  Indeed, neither the hard-copy claims folder nor the Virtual VA file contains any examination findings or SSOCs that postdate the Board's November 2011 remand, notwithstanding the receipt of additional pertinent argument and medical evidence since that time.  See 38 C.F.R. § 19.37(a) (where a statement of the case or SSOC is prepared before the receipt of further evidence, a follow-up SSOC must be issued to the Veteran, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to the issue on appeal). 

Given that its prior remand orders have not been fully implemented, the Board must now take appropriate action to ensure compliance so as not to prejudice the Veteran by its own failure to assist.  Stegall, 11 Vet. App. at 271.  Accordingly, the Board finds it necessary to again remand the appeal in order to afford the Veteran another opportunity for a VA examination in connection with his psychiatric claim.  Thereafter, the issue of entitlement to service connection for an acquired psychiatric disorder should be readjudicated and, if any aspect of the claim remains denied, the Veteran should be issued an SSOC.  38 C.F.R. § 19.37(a).  The claim should then be recertified to the Board for further appellate review.

Next, the Board acknowledges that the portion of its November 2011 remand requesting additional records development from the VA Outpatient Clinic in Benton Harbor, Michigan; the San Francisco, California, VA Medical Center; the San Francisco Community-Based Outpatient Clinic; and the Northern Arizona Healthcare System, was met with substantial compliance by the AOJ.  Nevertheless, it appears that other pertinent VA medical records may still be outstanding.  Specifically, the most recent records obtained from the Northern Arizona Healthcare System suggest that the Veteran may still be receiving treatment from this VA medical network for one or more of the disabilities on appeal.  Thus, as the Veteran's claims are already being remanded for additional development on other grounds, the Board finds that further efforts should be made to procure all pertinent medical records from the Northern Arizona Healthcare System that have been generated since January 2012 (the date of his most recently obtained records from this particular VA medical network).  

The Board now comes to the Veteran's claims for increased ratings for arthralgia and muscle pain.  As noted in the introduction, the Veteran filed these claims in September 2011 and was subsequently denied the requested benefits in an April 2012 rating decision.  Thereafter, the Veteran submitted a handwritten statement expressing disagreement with the "decision to deny an increase" for "the joint issues and muscle issues ... related to Gulf War Syndrome."  He further asserted that these service-connected disabilities had significantly worsened since the initial grant of service connection.  The Veteran's handwritten statement, which was received at the Board in late April 2012 and associated with his claims folder the following month, is most appropriately construed as a notice of disagreement with respect to the recent denial of his increased rating claims.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2011); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (holding that VA must liberally construe all documents filed by a claimant).  Significantly, however, the AOJ does not appear to have issued a statement of the case with respect to these claims.  Consequently, the Board finds that these matters must be remanded for issuance of a statement of the case pursuant to 38 C.F.R. § 19.29.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a notice of disagreement is filed, but a SOC has not been issued, the Board must remand the claim so that a SOC may be issued).  

Finally, with respect to the Veteran's TDIU claim, the Board observes that total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

The issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2011).  Factors to be considered include the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

A review of the claims folder and Virtual VA file indicates that the Veteran does not have any current service-connected disabilities apart from his arthralgia and muscle pain.  His total combined compensation for these disabilities is 20 percent.  As such, he does not yet meet the percentage criteria for consideration of a TDIU rating.  38 C.F.R. § 4.16(a) (2011).  Nevertheless, as noted above, additional development is needed in order to ascertain whether the Veteran is entitled to service connection for his mental health problems and ratings in excess of 10 percent for his joint and muscle disorders.  This additional development could have bearing on the merits of the Veteran's TDIU claim.  Indeed, as noted above, the Veteran has expressly indicated that he is unable to work due to his joint and muscle disorders.  Moreover, the Board observes the most recent medical opinion obtained in connection with the Veteran's psychiatric claim expressly notes that he is permanently and totally disabled as a result of his bipolar disorder.  Accordingly, the Board considers the Veteran's TDIU claim to be inextricably intertwined with the psychiatric, arthralgia, and muscle issues currently on appeal.  As such, consideration of the Veteran's TDIU claim must be deferred pending adjudication of his claims for service connection and increased ratings for these individual disabilities.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when a decision on one issue would have a 'significant impact' on a Veteran's claim for the second issue).  

The Board also finds that an additional VA examination and opinion is warranted with respect to the Veteran's TDIU claim.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).  Specifically, on remand, the Veteran should be afforded a VA examination that expressly addresses the impact of his service-connected arthralgia and muscle pain on his ability to obtain and maintain gainful employment.  This examination should also consider the occupational effects of any acquired psychiatric disorder or other disabilities for which service connection is established in accordance with this remand.  Additionally, the examination should be conducted by a licensed medical doctor in order to fully and fairly assess the merits of the Veteran's TDIU claim.  Black v. Brown, 10 Vet. App. 297 (1997) (an opinion rendered by a clinician with specialized training may be considered more probative than a non-specialist's finding).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.) 

1.  Reconsider the above increased rating claims in response to the Veteran's timely notice of disagreement with the April 2012 decision.  See Manlincon v. West, 12 Vet. App. 238 (1999).  If any of the benefits sought cannot be granted, provide the Veteran and his representative with a statement of the case that includes all pertinent rating criteria and informs the Veteran of his appeal rights.  The statement of the case should be sent to the Veteran's updated mailing address of record and the appropriate time should be allowed for response.  

2.  Next, obtain and associate with the claims folder all pertinent medical records from the Northern Arizona Healthcare System dated since January 2012.

All attempts to procure the above records should be documented in the claims folder.  If such records cannot be obtained, a notation to that effect should be included in the folder.  The Veteran and his representative should then be informed of the unsuccessful efforts in this regard.  The Veteran should also be notified to submit any pertinent VA or private records in his own possession in support of the issues on appeal.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(c)(2)(e).  

3.  After the above development has been completed, afford the Veteran an appropriate VA examination to clarify the nature and etiology of any current acquired psychiatric disorder by a VA examiner (psychologist or psychiatrist) who has not previously examined him.  All indicated tests and studies should be performed.  

Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed acquired psychiatric disorder is causally related to his period of active service, to expressly include his alleged combat-related stressors (subduing a "berserk" soldier and being exposed to Sarin gas and related toxic chemicals during the first Persian Gulf War).  

In rendering the above opinion, the examiner should acknowledge and discuss the findings made in the May 2009 and October 2010 VA examination reports (with associated addendums dated in November 2009 and June 2011) and the statements from the Veteran asserting in-service incurrence of psychiatric symptomatology.  

If PTSD is diagnosed, the examiner should detail the specific in-service stressor or stressors on which the diagnosis is predicated.

The rationale for all opinions expressed should be provided in a legible report.  

The Veteran must be given adequate notice of the date and place of his requested VA psychiatric examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2011). 

4.  Next, schedule an examination with a licensed medical doctor to ascertain the impact of the Veteran's service-connected arthralgia and muscle pain on his ability to obtain and maintain gainful employment.  The VA examiner should also consider the occupational effects of any acquired psychiatric disorder or other disability found to be service-related pursuant to this remand.  

Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including any additional argument and medical evidence obtained in accordance with this remand.

Specifically, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, either singularly or jointly, but without consideration of any nonservice-related conditions and irrespective of his age, render him unable to secure or follow a substantially gainful occupation.  In addressing this request, the examiner should identify the occupational impairment caused by each of the Veteran's service-connected disabilities and the impact it has on his ability to do manual, as well as sedentary type of work.  The rationale for any opinion offered should be provided.

As with the psychiatric examination outlined above, the Veteran must be given adequate notice of the date and place of his requested TDIU examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2011). 

5.  Then, after completing any additional necessary development, readjudicate the claims remaining on appeal, considering all applicable schedular rating criteria.  Also consider whether there are any factors that would warrant referral of the Veteran's TDIU claim to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for assignment of extraschedular ratings under the provisions of 38 C.F.R. § 4.16(b).  

If any aspect of the appeal remains adverse to the Veteran, issue a supplemental statement of the case that notifies him and his representative of the applicable rating criteria.  Send a copy of the supplemental statement of the case to the Veteran's updated mailing address of record and allow the appropriate time for response.  Afterwards, return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

